t c memo united_states tax_court herman n and veronica welter petitioners v commissioner of internal revenue respondent docket no filed date ps incorporated their farming operations in prior to the incorporation p-h engaged in commodities trading activities through several brokerage accounts after the incorporation p-h continued to engage in such activities through those accounts ps treated the gains and losses from p-h’s commodities trading activities as ordinary_income or loss as applicable on their federal_income_tax returns held since p-h’s commodities trading activities do not constitute hedging_transactions gains and losses therefrom are capital in nature held further ps are liable for penalties under sec_6662 i r c as determined by r bob a goldman for petitioners lisa k hartnett for respondent memorandum findings_of_fact and opinion halpern judge by notice_of_deficiency dated date the notice_of_deficiency respondent determined deficiencies in and penalties with respect to petitioners’ federal_income_tax as follows year deficiency dollar_figure big_number big_number penalty sec_6662 dollar_figure dollar_figure petitioners timely filed a petition for redetermination the issues for decision are whether petitioners properly characterized gains and losses ie as ordinary rather than capital attributable to petitioner herman welter’s commodities trading activities during the years at issue and are liable for the penalties determined by respondent unless otherwise noted all section references are to the internal_revenue_code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure the parties stipulated that petitioners improperly omitted from income in and amounts attributable to a sec_481 adjustment resulting from a prior audit the parties further stipulated petitioners are entitled to increased standard deductions for and and respondent’s adjustments relating to a net_operating_loss_deduction for self-employment_income for and and social_security_benefits for and are computational we need not further discuss those issues findings_of_fact some facts are stipulated and are so found the stipulation of facts with accompanying exhibits is incorporated herein by this reference at the time they filed the petition petitioners resided in onslow iowa for many years prior to the years at issue petitioners engaged in farming operations in jones county iowa in petitioners incorporated their farming operations by transferring their farming equipment grain and livestock to two subchapter_c corporations welter seed honey co and land of milk honey farms inc the corporations petitioners retained ownership of their farmland and leased it to the corporations for use in the corporations’ farming operations petitioners also received a modest salary from the corporations during the years at issue each of the corporations maintained its own books_and_records had its own bank account and filed federal_income_tax returns one of the corporations land of milk honey farms inc is listed as the producer and the operator on government forms relating to federal agricultural subsidy programs for each of those years prior to the incorporation of petitioners’ farming operations petitioner herman welter mr welter engaged in commodities trading activities through several brokerage accounts mr welter continued to engage in such activities through those accounts after the incorporation without transferring the accounts to the corporations petitioners represented to respondent that they continued to maintain the brokerage accounts in mr welter’s name after the incorporation as a matter of convenience and to avoid additional filing and account maintenance fees and expenses during the years at issue mr welter’s commodities trading activity consisted primarily of futures transactions in soybeans oats and corn on their federal_income_tax returns for the years at issue petitioners reported the following amounts as gain_or_loss from mr welter’s commodities trading activity year gain loss dollar_figure dollar_figure big_number in each instance petitioners treated the gain_or_loss as ordinary_income or loss in the notice_of_deficiency respondent recharacterized such amounts as capital_gain or loss as applicable opinion i commodities trading activity a arguments of the parties petitioners claim ordinary_income and loss treatment with respect to mr welter’s commodities trading activity on the ground that such activity consisted of hedging_transactions within the meaning of sec_1_1221-2 former sec_1_1221-2 respondent contends among other things that mr welter’s commodities trading activity is not described in former sec_1_1221-2 b law the term capital_asset includes all classes of property not specifically excluded by sec_1221 sec_1_1221-1 income_tax regs sec_1221 as in effect during the years at issue did not contain a specific exclusion relating to hedging_transactions however former sec_1_1221-2 provided that notwithstanding sec_1_1221-1 income_tax regs the term capital_asset does not include property that is part of a hedging_transaction former sec_1_1221-2 defined the term hedging_transaction as follows b hedging_transaction defined a hedging_transaction is a transaction that a taxpayer enters into in the normal course of the taxpayer’s trade_or_business primarily - to reduce risk of price changes or currency fluctuations with respect to ordinary that regulatory exclusion was codified in see sec_1221 and b added by the ticket to work and work incentives improvement act of publaw_106_170 113_stat_1928 former sec_1_1221-2 provided that in the case of transactions entered into prior to date taxpayers could rely on the rules of sec_1_1221-2t temporary income_tax regs fed reg date former sec_1 2t the definitions of hedging_transaction in former sec_1_1221-2 and former sec_1_1221-2t b respectively are substantially_identical_property that is held or to be held by the taxpayer or to reduce risk of interest rate or price changes or currency fluctuations with respect to borrowings made or to be made or ordinary obligations incurred or to be incurred by the taxpayer c discussion at trial mr welter testified that he engaged in commodities trading primarily to reduce the risk from the grain that we have to buy however petitioners stipulated that they did not produce any commodities during the years at issue and the corporations conducted all of the farming operations in question essentially petitioners contend that they and the corporations should be treated as a single economic unit for purposes of applying former sec_1_1221-2 unfortunately for petitioners their position is undercut both by the language of former sec_1_1221-2 and by long- standing principles of federal income_taxation former sec_1_1221-2 clearly contemplates that in order for a transaction to qualify as a hedging_transaction the taxpayer entering into the transaction and the taxpayer whose risk is thereby hedged must be one and the same furthermore it is axiomatic that absent extraordinary circumstances a corporation’s business is not attributable to its shareholders for tax purposes see 287_us_410 and a person who chooses the corporate form to conduct his business activities may not subsequently disregard that form in order to gain a tax advantage see 319_us_436 we recently decided a case presenting a question similar to the question in this case in pine creek farms ltd v commissioner tcmemo_2001_176 the taxpayer-corporation raised corn soybeans and cattle it also engaged in commodities trading activities involving corn soybeans cattle and hogs treating the losses therefrom as ordinary losses the commissioner recharacterized the portion of the overall loss attributable to hog futures as a capital_loss notwithstanding that the taxpayer’s majority shareholder was a major shareholder of two other closely held corporations that conducted hog farrowing and hog finishing operations respectively in upholding respondent’s determination we stated therefore the business transactions of the corporations engaged in the hog business cannot be attributed to the common shareholder and from the common shareholder to petitioner we find no exceptional circumstances which would cause us to ignore the corporate entities and attribute the production of hogs to petitioner while it may have been easier for the common shareholder to maintain all the hedging_transactions in one account under petitioner’s name the hog futures transactions cannot be treated as hedging_transactions of petitioner under the reasoning of pine creek farms ltd v commissioner supra the business activities of the corporations cannot be attributed to mr welter petitioners do not argue that the corporations were devoid of substance or were merely mr welter’s alter egos indeed the evidence points to the contrary thus while it may have been more convenient for mr welter to maintain the existing brokerage accounts in his own name following the incorporation of petitioners’ farming operations the commodities transactions he engaged in through those accounts during the years at issue do not qualify as hedging_transactions within the meaning of former sec_1_1221-2 it follows that gains and losses attributable to such transactions are capital in nature we therefore sustain respondent’s adjustments with respect to mr welter’s commodities trading activity ii penalties sec_6662 imposes a penalty equal to percent of the portion of any underpayment which is attributable to among other things a substantial_understatement_of_income_tax sec_6662 and b an understatement of income_tax is deemed substantial if it exceeds the greater of percent of the tax required to be shown on the return for the year or dollar_figure sec_6662 for these purposes the amount of an understatement is reduced to the extent it is attributable to a position for which there is substantial_authority or which the taxpayer adequately disclosed on his return and for which there is a reasonable basis sec_6662 in addition the sec_6662 penalty does not apply to the extent the taxpayer can show that there was a reasonable_cause for the underpayment and that he acted in good_faith with respect thereto sec_6664 giving effect to respondent’s adjustments in the notice_of_deficiency petitioners’ tax_liabilities for and were dollar_figure and dollar_figure respectively petitioners reported tax of dollar_figure and dollar_figure for those years since each of the resulting understatements of dollar_figure and dollar_figure is greater than dollar_figure those understatements are substantial within the meaning of sec_6662 petitioners do not contend that any mitigating factors apply eg substantial_authority or adequate_disclosure and petitioners’ counsel conceded at trial that the issue is purely computational accordingly petitioners are liable for penalties under sec_6662 as determined by respondent to reflect the foregoing decision will be entered for respondent because their commodities trading losses were capital in nature petitioners are entitled to deduct only dollar_figure of such losses for each of the years at issue see sec_1211 regarding respondent’s other adjustments see supra note ten percent of the tax required to be shown on petitioners’ return is dollar_figure and percent of the tax required to be shown on petitioners’ return is dollar_figure since dollar_figure is greater than each of those amounts that figure controls for purposes of determining the existence of substantial understatements in this case see sec_6662
